FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,               No. 13-10637
            Plaintiff-Appellant,
                                           D.C. No.
                v.                   5:11-cr-00900-EJD-1

 MARCO HERNANDEZ-LARA,
          Defendant-Appellee.               ORDER


   On Remand From The United States Supreme Court

                 Filed September 20, 2018

  Before: Ferdinand F. Fernandez and Richard R. Clifton,
                     Circuit Judges.


                         ORDER

    This case is remanded for further proceedings in the
district court in light of the Supreme Court’s decision in
United States v. Hernandez-Lara, 138 S. Ct. 1976 (2018), and
to consider whether events have rendered further proceedings
moot or otherwise barred. In Hernandez, the Supreme Court
remanded for further consideration in light of Beckles v.
United States, 580 U.S. ____ (2017).